DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on February 2, 2022 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2022.
Claims 1-12 are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed September 20, 2019 and February 2, 2022 have been considered. 	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

In addition, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons set forth below.
Figure 1b contains sequences that require the presence of sequence identifiers, and which should be included in the Sequence Listing.  
It is not readily apparent if all of the sequences in the Figure are included in the Sequence Listing filed September 4, 2019.
Where the description, drawings, or claims of a patent application discuss a sequence that is set forth in the Sequence Listing, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description, drawings, or claims, even if the sequence is also embedded in the text of the description, drawings, or claims of the patent application.
The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Drawings
The drawings are objected to because they do not contain sequence identifiers.  Figure 1b contains sequences that require the presence of sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Petition to Accept Color Drawings, filed May 21, 2019, was granted on December 30, 2019.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (PCT Patent Application Publication No. WO 2018/009863, filed July 7, 2017, published January 11, 2018 and claiming priority to U.S. Provisional Patent Application No. 62/359, 403, filed July 7, 2016, and cited in the Information Disclosure Statement filed September 20, 2019).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Shen discloses a method for producing modified yeast chromosomes (polynucleotides), which will inherently include at least one transcription unit, that are suitable for recombination-site-mediated evolution (SCRaMbLE) (abstract).  Shen discloses that the modification includes induced site-specific recombinase recognition sites that can be recognized by a recombinase (abstract).  
	Regarding claim 2, Shen discloses that the site-specific recombinase recognition sites are LoxPsym sites (page 12, lines 17-23).
 	Regarding claims 3-6, Shen discloses that the chromosome is SCRaMbLE ready, which is interpreted as including both more than one transcription unit that can encode more than one distinct protein and non-coding RNA (abstract and page 3, lines 6-29).
	Regarding claim 7, Shen discloses that the gene products can be any protein, including metabolic products, or any product that can be produced by yeast (page 3, lines 6-29).
	Regarding claim 8, Shen discloses that the chromosome (polynucleotide) comprises inversions that can disrupt the genome structure, and which can include deletions (page 13, lines 7-13).
	Regarding claim 9, Shen discloses that the recombination events can be performed at a time frame of not more than 6 hours, which is interpreted as stopping the in vitro reaction with selective heat pressure (page 3, line 30 to page 4, line 11 and page 11, lines 22-28).
	Regarding claims 10-11, Shen discloses introducing recombinant polynucleotides into yeast cells to obtain a modified microorganism (page 11, lines 15-28Example 1).
	Regarding claim 12, Shen discloses sequencing the yeast genome to examine recombination events (Example 3).
	Shen discloses each and every limitation of claims 1-12, and therefore Shen anticipates claims 1-12.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dymond et al. (477 Nature 471-476, Methods (2011), and cited in the Information Disclosure Statement filed September 20, 2019).
	Dymond discloses a method for producing modified yeast chromosomes (polynucleotides), which will inherently include at least one transcription unit, that are suitable for recombination-site-mediated evolution (SCRaMbLE) (abstract).  Dymond discloses that the modification includes induced site-specific recombinase recognition sites that can be recognized by a recombinase (page 473, column 1, final full paragraph).  
	Regarding claim 2, Dymond discloses that the site-specific recombinase recognition sites are LoxPsym sites (page 471, column 1, first full paragraph and column 2, second paragraph).
 	Regarding claims 3-6, Dymond discloses that the chromosome is SCRaMbLE ready, which is interpreted as including both more than one transcription unit that can encode more than one distinct protein and non-coding RNA (page 471, column 1, first full paragraph and Figure 1).
	Regarding claim 7, Dymond discloses that the genes can encode essential and non-essential genes, which is interpreted as including proteins that can form a complex (Figure 1).
	Regarding claim 8, Dymond discloses that the chromosome (polynucleotide) comprises inversions that can disrupt the genome structure, and which can include deletions (page 473, column 2, first two paragraphs).
	Regarding claims 10-11, Dymond discloses introducing recombinant polynucleotides into yeast cells to obtain a modified microorganism (paragraph bridging pages 471 and 472 and Methods).
	Regarding claim 12, Dymond discloses sequencing the yeast genome to examine recombination events (page 472, column 2).
	Dymond discloses each and every limitation of claims 1-8 and 10-12, and therefore Dymond anticipates claims 1-8 and 10-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dymond et al. (477 Nature 471-476, Methods (2011), and cited in the Information Disclosure Statement filed September 20, 2019) in view of Eroshenko et al. (4 Nature Communications 2509, 1-10 (2013)).
Dymond discloses a method for producing modified yeast chromosomes (polynucleotides), which will inherently include at least one transcription unit, that are suitable for recombination-site-mediated evolution (SCRaMbLE) (abstract).  Dymond discloses that the modification includes induced site-specific recombinase recognition sites that can be recognized by a recombinase (page 473, column 1, final full paragraph).  
	Regarding claim 2, Dymond discloses that the site-specific recombinase recognition sites are LoxPsym sites (page 471, column 1, first full paragraph and column 2, second paragraph).
 	Regarding claims 3-6, Dymond discloses that the chromosome is SCRaMbLE ready, which is interpreted as including both more than one transcription unit that can encode more than one distinct protein and non-coding RNA (page 471, column 1, first full paragraph and Figure 1).
	Regarding claim 7, Dymond discloses that the genes can encode essential and non-essential genes, which is interpreted as including proteins that can form a complex (Figure 1).
	Regarding claim 8, Dymond discloses that the chromosome (polynucleotide) comprises inversions that can disrupt the genome structure, and which can include deletions (page 473, column 2, first two paragraphs).
	Regarding claims 10-11, Dymond discloses introducing recombinant polynucleotides into yeast cells to obtain a modified microorganism (paragraph bridging pages 471 and 472 and Methods).
	Regarding claim 12, Dymond discloses sequencing the yeast genome to examine recombination events (page 472, column 2).
Dymond fails to disclose or suggest that the recombinase activity is stopped by application of heat.
Eroshenko discloses a variety of Cre recombinase mutants that have improved accuracy (abstract).  Regarding claim 9, Eroshenko discloses that the activity of Cre recombinases can be stopped by application of heat (page 8, column 1, final paragraph and column 2, final full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to stop the recombinase activity in the SCRaMbLE method of Dymond using the heat stop method of Eroshenko because this will provide an accurate and reproducible end point of the SCRaMbLE method of producing recombinant DNA molecules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636